MEMORANDUM **
Ricardo Aluma-Lopez, a native and citizen of Colombia, petitions for review of the Board of Immigration Appeals’ denial of his application for asylum and withholding of removal. We remand to the BIA.
Aluma’s asylum application was filed after the one-year deadline imposed by 8 U.S.C. § 1158(a)(2)(B). However, it is not *906clear that either the IJ or the BIA made a finding on timeliness, and the government does not press the timeliness issue. Given this, we assume that the BIA decision was based on the merits, which is a reviewable ground. See Lanza v. Ashcroft, 389 F.3d 917, 924 (9th Cir.2004).
Neither the IJ nor the BIA addressed whether Aluma, a drug informant for the United States government against a Colombian drug cartel, would suffer persecution on account of an imputed political opinion. The intersection of the United States’s policy toward Colombian drug dealing and imputed political opinions is an unsettled area of immigration law. Thus, we see benefit in having the BIA address in the first instance whether persecution of an informant in this context is on account of an imputed political opinion for purposes of 8 U.S.C. § 1101(a)(42)(A).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.